DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 1/27/2022.
Claims 1-2, & 4-5 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive.
Applicant has argued on page 5 that Moebus does not teach the claim of “a shift control unit configured to control shift so as to prevent upshift and to maintain the current gear stage in a case where the current gear stage selection unit newly selects a target gear stage higher than the forward gear stage while the vehicle is traveling in the current travel section at the current gear stage,” Examiner disagrees and maintains the original rejection based on Moebus in which it states 
(“the ambient area monitoring unit 4 serves in order to assess and evaluate the traffic situation by means of the data supplied by the camera, if in the near future a severe speed change is to be expected which could render a new determination of the gear made by the logic unit 1, obsolete, and in this case to supply a blocking signal to the higher-level unit 3. Only if there is no such blocking signal will the higher-level unit 3 pass a gear selection signal output by the logic unit 1 on to a connected peripheral device.” [30]; “In block S5', the limit speed vmax is compared to the current vehicle speed v. If v is higher, the driver has to foreseeably decelerate the vehicle in order to output of the selection signal to the peripheral device 7 or 8 is suppressed” [41]; 
The system has selected a planned gear change and has checked if this gear change will be accurate and worth changing to for the future section 
“if in the near future a severe speed change is to be expected which could render a new determination of the gear made by the logic unit 1, obsolete” 
The vehicle has decided that based on the future speed change, the planned moving to a higher gear, the new determination of the gear made by the logic unit, will be an incorrect planned change as the system is instead detecting that it must slowdown in the near future, which would require the vehicle to move again to a lower gear. The system then sends a signal to block the changing of the gear to prevent it from being moved to an inefficient option given the planned changes in trajectory. The system is preventing an upshift and maintaining the current gear stage where the current gear stage selection unit newly selects a target gear stage higher than the forward gear stage.
Additionally, applicant has argued that Moebus does not further teach wherein the horsepower limitation unit is configured to release the output horsepower limitation. Examiner agrees that while Moebus does not teach this limitation, Watanabe does disclose this limitation as was shown in the original, and updated claim mapping of the previous and current rejection. 
Applicant has further argued on page 6 that the rejection relays fully on impermissible hindsight reasoning to combine and would not have been obvious to one skilled in the art. Examiner further disagrees.
Boeckenhoff discloses a torque management system which is used to limit the amount of torque the vehicle outputs. Watanabe discloses a system which uses the road gradient and a throttle limiter to smooth the driving of a vehicle on a gradient. It is well known in the art that vehicles 
Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-2, & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeckenhoff (U.S. Pub No. 20110106388) in view of Watanabe (English translation of JP2007132316) and in further view of Moebus (U.S. Pub No. #20130166164).

Regarding Claim 1
	Boeckenhoff Teaches

a processor coupled to a memory storing instructions to permit the processor to function as: (“Embodiments of the disclosed methods can be performed by software stored on one or more tangible computer-readable media (e.g., one or more optical media discs, volatile memory components (such as DRAM or SRAM), or nonvolatile memory components (such as hard drives)) and executed on a processor or computer. Such software can be executed on a single computer or on a networked computer (e.g., via the vehicle data bus). The embodiments disclosed herein can be accomplished utilizing computer-executable instructions, such as those included in program modules, which can be executed in a computing environment on a target real or virtual processor.” [58])

a travel section determination unit configured to determine a forward travel section that is a travel section having a different road gradient from a current travel section in which the vehicle is currently traveling and that is ahead in a travel direction of the vehicle; (“The torque optimizer 220 utilizes vehicle parameters, external  the prediction horizon. Based on the current position on the road, optimizer 220 predicts the maximum torque required to traverse the future road segment utilizing the upcoming road grade information from the 3D Maps” [76]; “FIG. 3 illustrates an example where the vehicle 50 is on a flat portion of the road 54, but a GPS signal (assuming a GPS is being used to determine current vehicle position) and map data identifies an upcoming positive grade starting at sub-node X 2A.” [42]; System determines future road grades ahead of vehicle)

a horsepower limitation unit configured to perform an output horsepower limitation that limits an output horsepower of an engine based on a travel resistance of the vehicle, (“At block 382, the maximum allowable acceleration (MAA) is calculated. Typically the maximum allowable acceleration (MAA) is less than the maximum possible acceleration of the vehicle… a desired acceleration reduction percentage can be determined as indicated at 355… based on the maximum allowable acceleration (MAA), a maximum allowable torque (MAT) is determined.” [77] Figure 12. 350-382 showing that the maximum torque output system is directly affected by the torque required for the current road section (item 356). Where torque is directly related to Horsepower as it is torque over a period of time. The torque limiter is effectively a horsepower limiter)

the horsepower limitation unit is configured to [[release]] adjust  the output horsepower limitation of the engine in a case where the travel resistance in the forward travel section is greater than the travel resistance of the vehicle in the current travel section. (“In FIG. 7, the vehicle 50 is shown on a downhill grade portion of road 54. In addition, the GPS and map data, assuming it is available, determines that the grade will become positive in the near future (e.g., at node X5). At node X1 the vehicle is under the same conditions as a long downhill grade. However, the torque management system can predictively increase the maximum allowable torque, and therefore the allowable acceleration, to allow the vehicle to better convert potential energy to kinetic energy as the vehicle travels downhill. The vehicle can then use that kinetic energy to climb the approaching hill” [46]; System predicts when future road section will need more power than current one and releases the limited torque output)

Boeckenhoff does not explicitly teach a road gradient acquisition unit configured to acquire a road gradient of a road on which a vehicle is currently traveling, or the full releasing of the horsepower limitation of the engine however Watanabe does explicitly teach:

a road gradient acquisition unit configured to acquire a road gradient of a road on which a vehicle is currently traveling; (“the inclination of a road surface is detected or calculated with the output value from the G sensor 34 and the speed sensor 36 (S150). “ [32]; “gradient sensor that directly detects a gradient may be provided” [44])

the horsepower limitation unit is configured to release the output horsepower limitation of the engine (“restriction control shall not be performed at the time of a low speed when it is an uphill beyond the specified grade theta … Going up and going down are not judged but inclination is good also as what does not perform restriction control at the time of a low speed at the time beyond the specified grade Theta” [45]; When it is sensed the vehicle is going up a hill, the torque limiter is fully removed/ released as the vehicle needs more power to traverse the hill. The horsepower limiter has been removed due to travel resistance)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boeckenhoff to include the teachings of as taught by Watanabe “to provide a vehicle control apparatus which can suppress an unexpected output of a driving force, and which takes into consideration an influence of a slope of a road surface.” [7].
	
Boeckenhoff and Watanabe does not explicitly disclose a current gear stage selection unit configured to select a current gear stage, which is a gear stage in the current travel section, based on the travel resistance; a forward gear stage selection unit configured to select a forward gear stage, which is a gear stage of the vehicle in the forward travel section; and a shift control unit configured to control shift so as to prevent upshift and to maintain the current gear stage in a case where the current gear stage selection unit newly selects a target gear stage higher than the forward gear stage while the vehicle is traveling in the current travel section at the current gear stage, wherein the horsepower limitation unit is configured to release the output horsepower limitation of the engine in a state where the shift control unit is preventing the upshift of the gear stage, However, Moebus does explicitly teach:

a current gear stage selection unit configured to select a current gear stage, which is a gear stage in the current travel section, based on the travel resistance;(“an actuator 8 can also be provided which acts on the change-speed transmission of the vehicle in order to engage the gear determined by the logic unit 1 in the transmission in the manner known from automated change-speed transmissions which is therefore not described here” Automatic change-speed transmissions, wherein a mechanical-hydraulic logic unit determines the gear to be engaged in operation by means of variable such as engine rotational speed, engine torque, travelling speed, etc. linked to the load of the engine have been known for decades.” Computer selects current gear based on engine load conditions which are directly related to the resistance of the road as it is directly related to the torque and horsepower requirements to get a vehicle to a traveling speed)

a forward gear stage selection unit configured to select a forward gear stage, which is a gear stage of the vehicle in the forward travel section; (“the vehicle navigation system 6 can supply data regarding courses of curves and uphill and downhill gradients located ahead, which can be utilized in order to predict the engine load of the vehicle so that a shifting recommendation can be calculated taking into account future engine loads.” [29] System selects the best gear to use in a forward section)

a shift control unit configured to control shift so as to prevent upshift and to maintain the current gear stage in a case where the current gear stage selection unit newly selects a target gear stage higher than the forward gear stage while the vehicle is traveling in the current travel section at the current gear stage, (“the ambient area monitoring unit 4 serves in order to assess and evaluate the traffic situation by means of the data supplied by the camera, if in the near future a severe speed change is to be expected which could render a new determination of the gear made by the logic unit 1, obsolete, and in this case to supply a blocking signal to the higher-level unit 3. Only if there is no such blocking signal will the higher-level unit 3 pass a gear selection signal output by the logic unit 1 on to a connected peripheral device.” [30]; “In block S5', the limit speed vmax is compared output of the selection signal to the peripheral device 7 or 8 is suppressed” [41]; the system has detected the current gear setting, a current recommended setting, and determined a future gear setting. The system has determined that the current recommended setting is higher than the future gear setting will be. It has suppressed the gear change at the current moment to prevent frequent gear shifting between the two points of time. The disclosed system will limit the gear changes for predicted changes in uphill, downhill, or predicted turning.)

[wherein the horsepower limitation unit is configured to release the output horsepower limitation of the engine] in a state where the shift control unit is preventing the upshift of the gear stage. (“In block S5', the limit speed vmax is compared to the current vehicle speed v. If v is higher, the driver has to foreseeably decelerate the vehicle in order to negotiate the curve. In this case, the output of the selection signal to the peripheral device 7 or 8 is suppressed” [41]; “peripheral device is the actuator 8, a shifting operation is suppressed” [37] in which device 8 prevents the up-shifting of the gear stage)

In addition, Watanabe teaches
wherein the horsepower limitation unit is configured to release the output horsepower limitation of the engine (“restriction control shall not be performed at the time of a low speed when it is an uphill beyond the specified grade theta … Going up and going down are not judged but inclination is good also as what does not perform restriction control at the time of a low speed at the time beyond the specified grade Theta” [45]; system releases the torque limiter based on incline the vehicle is on)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified Boeckenhoff and Watanabe to include the teachings of as taught by Moebus to prevent frequent unneeded gear changes “Therefore it may be desirable to provide a gear selection device which largely avoids the gear selections, which in hindsight do not prove to be practical and have to be reversed again in the short term, from the start.” [7]. Additionally, it would have been obvious to release the horsepower limitation unit in a case where the shifting unit is preventing an upshift as it is known that more torque and horsepower are needed to propel a vehicle up a hill, an area where the engine load is higher than on a flat surface. This would allow the vehicle to traverse the uphill section smoothly with both an increase in engine torque and an increase in the power produced from the lower gear position of the transmission, a relationship that as long been known in the art.

Regarding claim 2
The combinations of Boeckenhoff, Watanabe, and Moebus as shown in the rejection above, disclosed the limitations of claim 1

Boeckenhoff further teaches:
wherein the horsepower limitation unit is configured to [[release]] adjust the output horsepower limitation of the engine based on the travel resistance of the vehicle estimated using a road gradient of the forward travel section. (“The torque optimizer 220 utilizes vehicle parameters, external parameters, and current velocity to calculate the optimal desired maximum allowable torque for the prediction horizon. Based on the current position on the road, optimizer 220 predicts the maximum torque required to traverse the future road segment utilizing the upcoming road grade information from the 3D Maps” [76] System determines the maximum required torque the vehicle would need based on future road conditions)

	Watanabe further teaches
wherein the horsepower limitation unit is configured to release the output horsepower limitation of the engine (“restriction control shall not be performed at the time of a low speed when it is an uphill beyond the specified grade theta … Going up and going down are not judged but inclination is good also as what does not perform restriction control at the time of a low speed at the time beyond the specified grade Theta” [45]; System releases the torque limiter based on incline the vehicle is on)

Regarding claim 5
The combinations of Boeckenhoff, Watanabe, and Moebus as shown in the rejection above, disclosed the limitations of claim 1

Boeckenhoff further teaches:
wherein the horsepower limitation unit is configured to [[release]] adjust the output horsepower limitation of the engine in a case where the vehicle enters a predetermined range including a border between the current travel section and the forward travel section. (“In FIG. 7, the vehicle 50 is shown on a downhill grade portion of road 54. In addition, the GPS and map data, assuming it is available, determines that the grade will become positive in the near future ( e.g., at node X5 ). At node X1 the vehicle is under the same conditions as a long downhill grade. However, the torque management system can predictively increase the maximum allowable torque, and therefore the allowable acceleration, to allow the vehicle to better convert potential energy to kinetic energy as the vehicle travels downhill. The vehicle can then use that kinetic energy to climb the approaching hill” [46] System has created a current travel section (down a hill) and a future travel section (up a hill) between these two points the system has released the torque limiter to allow the vehicle to maintain speed while moving up the hill in the next section between points X1 and X5 as shown in figure 7 which act as a border region between the current and future travel sections)

	Watanabe further teaches
configured to release the output horsepower limitation of the engine (“restriction control shall not be performed at the time of a low speed when it is an uphill beyond the specified grade theta … Going up and going down are not judged but inclination is good also as what does not perform restriction control at the time of a low speed at the time beyond the specified grade Theta” [45] When it is sensed the vehicle is going up a hill, the torque limiter is fully removed/ released as the vehicle needs more power to traverse the hill. The horsepower limiter has been removed due to travel resistance)


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeckenhoff, Watanabe, and Moebus, in further view of Higashi (U.S. Pat No. # 4569253).

Regarding claim 4
The combination of Boeckenhoff, Watanabe, and Moebus, as shown in the rejection above, disclosed the limitations of claim 1.

Boeckenhoff, Watanabe, and Moebus does not explicitly teach wherein the shift control unit is configured to perform downshift from the current gear stage to the selected forward gear stage in a case where the forward gear stage is lower by two or more stages than the current gear state, and perform downshift from the current gear stage to the selected forward gear stage in a case where the forward gear stage is lower by two or more stages than the current gear state, wherein the horsepower limitation unit is configured to release the output horsepower limitation of the engine in a case where the shift control unit controls shift so as to perform the downshift to the forward gear stage lower by two or more stages than the current gear state, Higashi does explicitly teach:

wherein the shift control unit is configured to perform downshift from the current gear stage to the selected forward gear stage in a case where the forward gear stage is lower by two or more stages than the current gear state, and [wherein the horsepower limitation unit is configured to release the output horsepower limitation of the engine] in a case where the shift control unit controls shift so as to perform the downshift to the forward gear stage lower by two or more stages than the current gear state. (“With the arrangements described above, when the gear mechanism is to be shifted down by two gear stages from a higher gear stage for kick down control, one stage shift down is at first made to the next higher gear stage and then a further one stage shift down is made” [14] col 2, par 64-68; Shifts down two gear stages when needed,)

Watanabe further teaches
wherein the horsepower limitation unit is configured to release the output horsepower limitation of the engine (Watanabe “restriction control shall not be performed at the time of a low speed when it is an uphill beyond the specified grade theta … Going up and going down are not judged but inclination is good also as what does not perform restriction control at the time of a low speed at the time beyond the specified grade Theta” [45]; system releases the torque limiter based on incline the vehicle is on)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified Boeckenhoff, Watanabe, and Moebus to include the teachings of as taught by Higashi because It is therefore possible to avoid any shock due to a two stage shift down” [14] Col 3, line 1-2. It has long been known in the art that downshifting will increase the available torque in a vehicle which is useful to traverse hills or other areas requiring more engine power. By lowering the transmission by two gears the increase in torque would only be further improved, long known in the art. Again, by removing any horsepower limitations when a hill is predicted, this would allow the vehicle to smoothly climb the hill as it will have all possible power available to propel the vehicle up the incline, another aspect of vehicle power long known in the art.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
                                                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668